Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141174                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141174
                                                                    COA: 296850
                                                                    Muskegon CC: 09-057368-FH;
                                                                    09-057533-FH
  JAMES EARL McCLENDON III,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 19, 2010 order
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Mungo (Docket No. 141160) and People v Short (Docket No. 141822) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2010                    _________________________________________
           p1026                                                               Clerk